Citation Nr: 1617037	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-08 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1964 to June 1966.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Detroit, Michigan, Regional Office (RO) which, in pertinent part, determined that new and material evidence had been not been received to reopen the Veteran's claim of entitlement to service connection for Parkinson's disease claimed as the result of herbicide exposure.  In June 2014, the RO reopened the Veteran's claim of entitlement to service connection for Parkinson's disease claimed as the result of herbicide exposure and denied it on the merits.  In October 2015, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for Parkinson's disease claimed as the result of herbicide exposure and remanded that issue to the RO for additional action.   The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

In a January 2016 written statement, the Veteran expressly withdrew his appeal from the denial of service connection for Parkinson's disease claimed as the result of herbicide exposure.  


CONCLUSION OF LAW

The issue of service connection for Parkinson's disease claimed as the result of herbicide exposure has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2016 written statement, the Veteran expressly withdrew his appeal from the denial of service connection for Parkinson's disease claimed as the result of herbicide exposure.  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the denial of service connection for Parkinson's disease claimed as the result of herbicide exposure.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of service connection for Parkinson's disease claimed as the result of herbicide exposure is dismissed.  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


